DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 09/04/2020.


Information Disclosure Statement
The information disclosure statements filed 09/04/2020, 01/11/2021, 01/27/2021, 05/18/2021 were filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they are have been fully considered by the Office.

Abstract
                The abstract filed 09/04/2020 appears to be acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 9-12, 15-19, 21 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by U.S Publication number 2020/0109685 to KUPRATIS et al. (KUPRATIS).
Re: Claims 1, 11:
KUPRATIS discloses:
A gas turbine engine comprising:
a generator (See Figs.1-3: generator 40) configured to be driven by a turbine section (See Figs.1-3: turbine section 22-23);
an electric motor (See Figs.1-3: electric motor 14) configured to receive at least a portion of electric power from the generator (See Figs.1-3: ¶0015);
a gearbox (See Figs.1-3: ¶0025: gearbox 12) mechanically coupled to both the electric motor (See Figs.1-3: electric motor 14) and the generator (See Figs.1-3: generator 40); and
a control system (See Figs.1-3: ¶0029: power control circuit 44) having an operational amplifier (See Figs.1-2: ¶0030: operational amplifier 50) configured to synchronize operation of the electric motor and the generator (See Figs.1-3: ¶0029-¶0033), the operational amplifier (See Figs.1-2: ¶0030: operational amplifier 50) electrically coupling the electric motor to the generator (See Figs.1-3) and configured to define an electrical gain matching a mechanical gain defined by the gearbox (See Figs.1-3: ¶0025-¶0027, ¶0029-¶0031: the voltage signal on the line 42 is input to a power circuit 44 that conditions the signal on the line 42 based upon the Ring gear/RSun gear of the gear 12' and provides a gain conditioned signal as described in cited paragraphs).
KUPRATIS discloses all the limitations of claim 11 including a fan drive system configured to drive the fan, the fan drive system including a turbine section, a turbine generator electrically coupled to a turbine motor and a gear box (See Fig.1).

Re: Claim 2:
KUPRATIS discloses:
The gas turbine engine as recited in claim 1, wherein the gearbox is an epicyclic star gear system with a sun gear, a plurality of intermediate gears in meshing engagement with the sun gear and a ring gear in meshing engagement with the plurality of intermediate gears (¶0026: discloses epicyclic gear system), wherein the mechanical gain defined by the gearbox is equal to a ratio of a radius of the ring gear to a radius of the sun gear (See Figs.1-3: ¶0025-¶0027, ¶0029-¶0032: the magnitude of the gain R.sub.f/R.sub.in may be selected to match the reduction ratio of RRing gear/RSun gear associated with the gear 12') .
Re: Claim 3:
KUPRATIS discloses:
The gas turbine engine as recited in claim 2, wherein the electrical gain is equal to a ratio of a feedback resistance (RF) to an input resistance (Rin) and the electrical gain is equal to the mechanical gain (See Figs.1-3: ¶0025-¶0027, ¶0029-¶0032: the magnitude of the gain R.sub.f/R.sub.in may be selected to match the reduction ratio of RRing gear/RSun gear associated with the gear 12').
Re: Claim 5:
KUPRATIS discloses:
The gas turbine engine as recited in claim 4, wherein the ring gear (See Figs.1-3: 32) is coupled to the generator (See Figs.1-3:40) and the electric motor (See Figs.1-3: 14) is coupled to the sun gear (See Figs.1-3: sun gear 29).
Re: Claim 6:
KUPRATIS discloses:
The gas turbine engine as recited in claim 1, wherein the gearbox is an epicyclic planet gear system with a sun gear in meshing engagement with a plurality of intermediate gears supported in a carrier and the plurality of intermediate gears are in meshing engagement with a ring gear, the electric motor is coupled to the sun gear, the generator is coupled to a carrier and the mechanical gain is equal to one plus a ratio of a diameter of the ring gear to a diameter of the sun gear (See Figs.1-3: ¶0014, ¶0025-¶0027, ¶0029-¶0032).
Re: Claim 7:
KUPRATIS discloses:
The gas turbine engine as recited in claim 6, wherein the electrical gain is equal to one plus a ratio of a feedback resistance (Rf) to an input resistance (Ri) and the electrical gain is equal to the mechanical gain (See Figs.1-3: ¶0029-¶0032).


Re: Claim 9:
KUPRATIS discloses:
The gas turbine engine as recited in claim 1, including a fan (See Figs.1-3: 26) configured to be driven by an output of the gearbox (See Figs.1-3: 12).
Re: Claim 10:
KUPRATIS discloses:
The gas turbine engine as recited in claim 1, including a compressor (See Figs.1-3: compressor 16) with a first compressor section configured to be driven by the turbine section (See Figs.1-3: turbine section 22, 24) and a second compressor section (See Figs.1-3: 18) configured to be driven by the electric motor (See Figs.1-3: ¶0007: motor 14).
Re: Claim 12:
KUPRATIS discloses:
The gas turbine engine as recited in claim 11, wherein the gearbox is an epicyclic star gear system with a sun gear, a plurality of intermediate gears in meshing engagement with the sun gear and a ring gear in meshing engagement with the plurality of intermediate gears, wherein the sun gear is coupled to the electric motor and the mechanical gain of the gearbox is equal to a ratio of a radius of the ring gear to a radius of the sun gear and the electrical gain is equal to a ratio of a feedback resistance (RF) to an input resistance (Rin) and the electrical gain is equal to the mechanical gain (See Figs.1-3: ¶0025-¶0027, ¶0029-¶0032).

Re: Claim 15:
KUPRATIS discloses:
The gas turbine engine as recited in claim 11, wherein the gearbox is an epicyclic planet gear system (See Figs.1-3: ¶0025-¶0027) with a sun gear (See Figs.1-3: ¶0025-¶0027: sun gear 29) in meshing engagement with a plurality of intermediate gears (See Figs.1-3: ¶0025-¶0027: plurality of intermediate gears 30) supported in a carrier (See Figs.1-3: ¶0014, ¶0025-¶0027) , the plurality of intermediate gears (See Figs.1-3: ¶0025-¶0027: plurality of intermediate gears 30) are in meshing engagement with a ring gear (See Figs.1-3: ¶0025-¶0027: ring gear 32), the turbine motor (See Figs.1-3: motor 14) is coupled to the sun gear (See Figs.1-3: ¶0025-¶0027: sun gear 29), the turbine generator (See Figs.1-3: ¶0025-¶0027: turbine generator 40) is coupled to the carrier (See Figs.1-3: ¶0010, ¶0014, ¶0025-¶0027) , the mechanical gain is equal to one plus a ratio of a diameter of the ring gear to a diameter of the sun gear and the electrical gain is equal to one plus a ratio of a feedback resistance (Rr) to an input resistance (Rin) and the electrical gain is equal to the mechanical gain (See Figs.1-3: ¶0025-¶0027, ¶0029-¶0032: the magnitude of the gain Rf/Rin may be selected to match the reduction ratio of RRing gear/RSun gear associated with the gear 12'….).
Re: Claim 16:
KUPRATIS discloses:
The gas turbine engine as recited in claim 15, wherein the gearbox (See Figs.1-3: gearbox 12) output configured to drive the fan (See Figs.1-3: fan 26) is the carrier (See Figs.1-3: ¶0014) and the ring gear (See Figs.1-3: ring gear 29) is selectively grounded to a fixed structure of the gas turbine engine (See Figs.1-3: gas turbine 10, see ¶0010).
Re: Claim 17:
KUPRATIS discloses:
The gas turbine engine as recited in claim 16, wherein the turbine section includes a low pressure turbine (See Figs.1-3: low pressure turbine section 16) and the turbine generator (See Figs.1-3: turbine generator 40) is coupled to the low pressure turbine (See Figs.1-3: low pressure turbine section 16) and both the low pressure turbine (See Figs.1-3: low pressure turbine section 16) and the turbine generator (See Figs.1-3: turbine generator 40) are coupled to the carrier (See Figs.1-3: ¶0014, ¶0032).
Re: Claim 18:
KUPRATIS discloses:
A gas turbine engine comprising:
a compressor assembly including a first compressor section (See Figs.1-3: first compressor section 16) and a second compressor section (See Figs.1-3: second compressor section 18), the first compressor section (See Figs.1-3: first compressor section 16) is coupled to a turbine section (See Figs.1-3: turbine section 22, 24) and a compressor generator (See Figs.1-3: compressor generator 40), the second compressor section (See Figs.1-3: second compressor section 18) coupled to a compressor motor (See Figs.1-3: compressor motor 14), wherein the first compressor section (See Figs.1-3: first compressor section 16) the second compressor section (See Figs.1-3: second compressor section 18) are in flow communication with a combustor (See Figs.1-3:¶0025: combustor 20);
a gearbox (See Figs.1-3: gearbox 12) configured to couple the compressor motor (See Figs.1-3: compressor motor 14) to the compressor generator (See Figs.1-3: compressor generator 40); and
a control system (See Figs.1-3: ¶0029: power control circuit 44) configured to synchronize operation of the compressor generator (See Figs.1-3: compressor generator 40) with the compressor motor (See Figs.1-3: compressor motor 14), the control system having an operational amplifier (See Figs.1-2: ¶0030: operational amplifier 50) providing an electrical gain, wherein the electrical gain is matched to a mechanical gain defined by the gearbox (See Figs.1-3: gearbox 12) to synchronize operation of the compressor motor (See Figs.1-3: compressor motor 14) with the compressor generator (See Figs.1-3: ¶0025-¶0027, ¶0029-¶0031: the voltage signal on the line 42 is input to a power circuit 44 that conditions the signal on the line 42 based upon the reduction ratio RRing gear/RSun gear of the gear 12' and provides a gain conditioned signal as described in cited paragraphs).

Re: Claim 19:
KUPRATIS discloses:
The gas turbine engine as recited in claim 18, wherein the gearbox is an epicyclic star gear system with a sun gear (See Figs.1-3: sun gear 29), a plurality of intermediate gears (See Figs.1-3: intermediate gears 30) in meshing engagement with the sun gear (See Figs.1-3: turbine sun gear 29) and a ring gear in meshing engagement with the plurality of intermediate gears (See Figs.1-3: intermediate gears 30), wherein the sun gear (See Figs.1-3: sun gear 29) is coupled to the compressor motor (See Figs.1-3: motor 14) and the mechanical gain of the gearbox (See Figs.1-3: gearbox 12) is equal to a ratio of a radius of the ring gear to a radius of the sun gear and the electrical gain is equal to a ratio of a feedback resistance (RF) to an input resistance (Rin) and the electrical gain is equal to the mechanical gain (See Figs.1-3: ¶0025-¶0027, ¶0029-¶0032: the magnitude of the gain Rf/Rin may be selected to match the reduction ratio of RRing gear/RSun gear associated with the gear 12').

Re: Claim 21:
KUPRATIS discloses:
The gas turbine engine as recited in claim 20, wherein the gearbox is an epicyclic planet gear system with a sun gear (See Figs.1-3: sun gear 29) in meshing engagement with a plurality of intermediate gears (See Figs.1-3: intermediate gears 30) supported in a carrier (See Figs.1-3: ¶0010, ¶0014, ¶0032), the plurality of intermediate gears (See Figs.1-3: intermediate gears 30) are in meshing engagement with a ring gear (See Figs.1-3: ring gear 32), the compressor motor is coupled to the sun gear (See Figs.1-3: sun gear 29), the compressor generator (See Figs.1-3: compressor generator 40) is coupled to the carrier (See Figs.1-3: ¶0010, ¶0014, ¶0032), the mechanical gain is equal to one plus a ratio of a diameter of the ring gear to a diameter of the sun gear and the electrical gain is equal to one plus a ratio of a feedback resistance (RF) to an input resistance (Rin) and the electrical gain is equal to the mechanical gain (See Figs.1-3: ¶0025-¶0027, ¶0029-¶0032: the magnitude of the gain Rf/Rin may be selected to match the reduction ratio of RRing gear/RSun gear associated with the gear 12'….).
Allowable Subject Matter and Prior Art

Claim (s) 4, 8, 13-14, 20, 22 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art U.S Publication number 2020/0109685 A1 fails to disclose either alone or in combination to teach or fairly suggest:
Re: Claim 4:  “the plurality of intermediate gears are supported in a carrier and the carrier is selectively grounded to a fixed structure of the gas turbine engine” in combination with limitations of base claim and intervening claims.
Re: Claim 8: “the ring gear is selectively grounded to a fixed structure of the gas turbine engine” in combination with limitations of base claim and intervening claims.
Re: Claim 13: “the output of the gearbox configured to drive the fan is the ring gear, the plurality of intermediate gears are supported in a carrier, and the carrier is selectively grounded to a fixed structure of the gas turbine engine” in combination with limitations of base claim and intervening claims.
Re: Claim 20: “wherein the plurality of intermediate gears are supported in a carrier, and the carrier is selectively grounded to a fixed structure of the gas turbine engine” in combination with limitations of base claim and intervening claims.
Re: Claim 22: “the ring gear is selectively grounded to a fixed structure of the gas turbine engine” in combination with limitations of base claim and intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        September 17, 2021